Citation Nr: 1719494	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  10-39 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served honorably in the U.S. Navy from November 1976 to October 1980.  He died in October 2007 and the appellant claims as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

This matter was previously before the Board and was remanded for further development.  As the additional development has been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran died in October 2007; metastatic lung cancer was certified as the cause of death. 

2. At the time of the Veteran's death, he was service-connected for residuals of a left ring finger fracture, rated as 0 percent disabling; he was not service-connected for any other disability. 

3. The competent evidence of record does not rise to the level of equipoise that the cause of the Veteran's death is related to his active military service. 





CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is denied. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has reviewed all of the evidence in the claims folder, including all virtual records. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
II. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). 

In a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, the Appellant was provided with the relevant notice and information in a March 2014 letter in compliance remand instructions. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). She has not alleged any notice deficiency during the adjudication of her claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records have been obtained and associated with the claims file. The Veteran provided some evidence to demonstrate a relationship between the Veteran's cause of death and his active military service, therefore in October 2016 VA obtained a medical opinion. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010). VA's duty to assist with respect to obtaining relevant records and an examination has been met. 38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

III. Service Connection for the Cause of the Veteran's Death

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312 (b).

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had a material influence in accelerating death, thereby contributing substantially or materially to the cause of death. See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312 (c)(1).

It is not sufficient to show that a service-connected disability casually shared in producing death, rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1). However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases. See 38 C.F.R. § 3.312 (c)(3).

The Veteran died in October 2007 at age 47.  The Certificate of Death establishes that the immediate cause of death was metastatic lung cancer. The Appellant has asserted throughout the course of this appeal that the Veteran's cancer and subsequent death is related to his in-service exposure to aqueous film forming foam (AFFF).  See 38 C.F.R. § 3.312 (entitlement to service connection for cause of death warranted when a disability related to service caused or contributed substantially or materially to the Veteran's death).   In order to support her claim, the Appellant provided an article entitled "Concerns Remain about Exposure to Fire-Suppression Chemical."  The article discussed concerns about the possible toxicity of the FM-200 fire-suppression system. 

Military personnel records (MPRs), including a letter of appreciation from the Commanding Officer of the Fleet Air Reconnaissance Squadron, indicate that the Veteran was exposed to AFFF fire suppression while aboard the U.S.S. Forrestal in July 1978 when an accidental activation of the firefighting/countermeasure system occurred.  The Veteran was part of response team that prevented corrosion damage to the vessel.  See Veteran's MPRs.

The Veteran's service treatment records (STRs) prior to and after his exposure to AFFF are devoid of any complaint, treatment or diagnosis of a respiratory condition.  See Veteran's STRs.  Nor is there any medical evidence demonstrating the onset of a respiratory condition within one year from his separation from service.  In fact, the Certificate of Death indicates that the Veteran died within months of being diagnosed with lung cancer, approximately 28 years after separation. 

At the time of the Veteran's death, he was service-connected for residuals of a left ring finger fracture, rated as 0 percent disabling; he was not service-connected for any other disability. 

In order to further assess the claim, VA tendered an etiological opinion from a medical examiner.  The examiner thoroughly reviewed the claims file, including the Veteran's MPRs, STRs, medical records, and the submissions from the Appellant, including her lay statements and the aforementioned newspaper article regarding the medical effects of fire suppression chemicals used in the military. The examiner researched AFFF, which the Veteran was exposed to during service, and FM-200 which was discussed in the article submitted by the Appellant.  She performed independent research and reviewed the Material Safety Data Sheet (MSDS) for both chemicals prior to providing her opinion.  

The examiner opined that it was less likely than not that an in-service incurrence or injury contributed substantially or materially to the Veteran's death from metastatic lung cancer.  She observed that the article submitted by the Appellant documented the possible toxicity of FM-200, which is a different chemical compound than AFFF.   The examiner stated that the two chemical compounds have different colors and produce different compounds when exposed to heat.  AFFF is a clear, green liquid and its decomposition products are carbon dioxide and carbon monoxide.  While prolonged exposure may cause dough or shortness of breath with inhalation, she noted that AFFF has low toxicity and does not accumulate in the environment.  In contrast, FM-200 produces a colorless gas (per the article submitted).  Excessive inhalation of FM-200, "may cause death without warning symptoms, due to cardiac effects."  However, the reference also noted that FM-200 was not carcinogenic. The examiner went on to observe that the Veteran was a smoker for many years.  According to medical literature, tobacco use is the most significant risk factor for the development of lung cancer.  No fire retardants are listed as potential occupational exposures related to lung cancer.  See October 2016 VA Opinion. 

Unfortunately, however sincere her belief may be, the Appellant has not demonstrated that she has any knowledge or training in determining the etiology of such conditions. In other words, she is a layman, not a medical expert. The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions. See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). Evidence, however, must be competent evidence in order to be weighed by the Board. Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the Federal Circuit drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding. Id.   In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Appellant seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable. The Board finds that the question of whether the Veteran's death was due to his military service is too complex to be addressed by a layperson. This connection or etiology is not amenable to observation alone. Rather it is common knowledge that the causes of cancer are the subject of extensive research by scientific and medical professionals. Hence, the Appellant's opinion of the Veteran's cause of death is not competent evidence and is entitled to low probative weight. Competent evidence is required to determine whether the Veteran's cause of death is service-related.  

The Board finds that the etiological opinion provided in October 2016 is the most competent, credible, and probative evidence regarding the Veteran's cause of death.  The examiner reviewed all of the available evidence, performed independent research on the fire suppressants at issue, as well as on the causes of lung cancer.  She provided a detailed, well-reasoned opinion that considered and addressed all of the lay and medical evidence before her.  

Neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding this claim. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Although grateful for the Veteran's honorable service, entitlement to service connection for the cause of the Veteran's death must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


